Case 0:18-cv-61984-RKA Document 167 Entered on FLSD Docket 10/16/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-61984-CIV-ALTMAN/Hunt

  POLY BASSETT,

           Plaintiff,

  v.

  WAL-MART STORES EAST, LP,

        Defendant.
  _____________________________________/

                                             ORDER

           THIS MATTER comes before the Court on the Plaintiff’s Motion in Limine [ECF No.

  143], the Plaintiff’s Motion for Sanctions [ECF No. 146], and the Defendant’s Motion to Bring

  Electronic Equipment [ECF No. 156]. On October 15, 2019, the Court began trial. For the reasons

  stated in open court, and in accordance with the conditions specified in open court, the Court

  hereby

           ORDERS and ADJUDGES as follows:

           1. The Plaintiff’s Motion in Limine [ECF No. 143] is GRANTED in part and DENIED

               in part.

           2. The Plaintiff’s Motion for Sanctions [ECF No. 146] was WITHDRAWN in open court

               and is therefore DENIED as moot.

           3. The Defendant’s Motion to Bring Electronic Equipment [ECF No. 156] is GRANTED.
Case 0:18-cv-61984-RKA Document 167 Entered on FLSD Docket 10/16/2019 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of October 2019.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
